LAW, COMPLIANCE AND EXTERNAL AFFAIRS J. Neil McMurdie Senior Counsel (860) 580-2824 Fax: (860) 580-4897 Neil.McMurdie@voya.com October 20, 2014 EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Voya Retirement Insurance and Annuity Company Prospectus Title: Voya Select Rate File No. : 333-166370 Withdrawal of Registration Statement on Form S-3 Rule 477 Filing Dear Ladies and Gentlemen: On September 30, 2014, the above-named Registrant submitted for filing, pursuant to the Securities Act of 1933 (the 33 Act), Post-Effective Amendment No. 3 to Registration Statement on Form S-3 (File No. 333- We respectfully request withdrawal of Post-Effective Amendment No. 3, pursuant to Rule 477 under the 33 Act. Please call me with your questions or comments. Sincerely, /s/ J. Neil McMurdie J. Neil McMurdie Windsor Site Voya Services Company One Orange Way, C2N Windsor, CT 06095-4774
